DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 11/19/2020. Claims 1 and 15 have been amended. Claims 2, 5, 6, and 8 have been cancelled. Claims 1, 3-4, 7, and 9-21 are currently pending. 

Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 depends from claim 6 which is now cancelled. Presumably this was intended to depend from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11, 13, 14, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fritzke (US Patent No. 6,949,038).
In Reference to Claim 1, 9, 11, 13, and 14
 	Fritzke teaches (Claim 1) A bat comprising: a handle configured to be held by a user (item 16, fig. 1), the handle having a first end and a second end opposite the first end (bottom and top of item 16, respectively), the first end including a knob having a larger diameter than the handle (item 26, fig. 1); and a barrel extending from the second end of the handle (items 18/22, fig’s 1 and 3), the barrel configured to strike a ball during play (column 6 lines 35-37), the barrel having a first layer (item 18, fig’s 1 and 3) primarily composed of a single wall aluminum, a double wall aluminum, a single wall titanium, a double wall titanium, a single wall composite, or a multi wall composite (column 5 lines 10-16), and a second layer disposed inside of the first layer (item 22, fig’s 1 and 3), directly connected to the first layer and configured to support the first layer (column 5 line 45 – column 6 line 6) to prevent the first layer from fatiguing, permanent damage, or exceeding applicable rules limiting the hotness of the bat (column 2 lines 1-28; note preventing fatigue or permanent damage are merely functions that do not add structural elements to the claim, since both layers work in conjunction and support the ball when struck, each layer will prevent further / the full force of fatigue to the other layer);
	(Claim 9) where the second layer further includes an aperture (item 34, fig. 2);
	(Claim 11) where the second layer has a non-uniform thickness (column 7 lines column 7 lines 19-25);
(Claim 13) further including a cap connected to the barrel opposite the handle, the cap providing a closed end of the barrel (item 28, fig. 1);
	(Claim 14) where the first layer is connected to the second layer at connection points (column 5 line 45 – column 6 line 6).

In Reference to Claims 15, 18, and 19
 	Fritzke teaches (Claim 15) A bat comprising: a handle configured to be held by a user (item 16, fig. 1), the handle having a first end and a second end opposite the first end (bottom and top of item 16, respectively), the first end including a knob having a larger diameter than the handle (item 26, fig. 1); and a barrel extending from the second end of the handle (items 18/22, fig’s 1 and 3), the barrel configured to strike a ball during play (column 6 lines 35-37), the barrel having a first layer corresponding to the barrel of a conventional bat that is configured to provide a trampoline effect (item 18, fig’s 1 and 3), and a second layer disposed inside of the first layer (item 22, fig’s 1 and 3), directly connected to the first layer (column 5 line 45 – column 6 line 6) and configured to support the first layer to prevent the first layer from fatiguing, permanent damage, or exceeding applicable rules limiting the hotness of the bat (column 2 lines 1-28; note preventing fatigue or permanent damage are merely functions that do not add structural elements to the claim, since both layers work in conjunction and support the ball when struck, each layer will prevent further / the full force of fatigue to the other layer);
(Claim 18) where the first layer is formed from composite (column 5 lines 10-16);
(Claim 19) where the first layer is formed from aluminum (column 5 lines 10-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 10, 12, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fritzke in view of Epling et al. (US PGPub. No. 2014/0080641 A1).
In Reference to Claims 4, 7, 10, and 12
	Fritzke teaches all of claim 1 as discussed above. 
	Fritzke fails to teach the features of claims 4, 7, 10, and 12. 
	Epling teaches (Claim 4) where the second layer includes a thermoplastic (paragraph 0035).
 (Claim 7) where the first layer includes paint (paragraph 0034);
(Claim 10) where the second layer has a uniform thickness (0040);
(Claim 12) where the second layer is formed from a clear material (0034);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the baseball bat construction of Fritzke with the feature of using one or more of the bat wall materials and constructions claimed as taught by the baseball bat construction of Epling for the purpose of using any one of a variety of known materials, layers, and bat wall construction structures that are strong, resilient, and durable as taught by Epling (paragraph 0035), allowing the device to be made with one of several versatile and inexpensive known durable materials, making the device easy to manufacture, reliable, and more attractive to the users. 
	Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended purpose is an obvious matter of design choice, and not a patentable advance. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since Fritzke and Epling teach using any of a wide variety of suitable materials, resins, layers, and thicknesses 

In Reference to Claims 17, 20, 21
Fritzke teaches all of claim 15 as discussed above. 
Fritzke fails to teach the features of claims 17, 20, and 21.
Epling teaches (Claim 17) where the second layer includes a thermoplastic (paragraph 0035 and 0040 lines 11-13);
	(Claim 20) where the first layer is formed from a double wall aluminum (paragraphs 0035 and 0036);
	(Claim 21) where the first layer includes paint (paragraph 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the baseball bat construction of Fritzke with the feature of using one or more of the bat wall materials and constructions claimed as taught by the baseball bat construction of Epling for the purpose of using any one of a variety of known materials, layers, and bat wall construction structures that are strong, resilient, and durable as taught by Epling (paragraph 0035), allowing the device to be made with one of several versatile and inexpensive known durable materials, making the device easy to manufacture, reliable, and more attractive to the users. 
	Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended purpose is an obvious matter of design choice, and not a patentable advance. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since Fritzke and . 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fritzke in view of Belanger et al. (US Patent No. 6,776,735).
In Reference to Claim 3
	Fritzke teaches all of claim 1 as discussed above. 
	Fritzke further teaches (Claim 3) where the second layer includes [one of a variety of materials] (column 6 lines 49-59).
	Fritzke fails to teach a polyurea resin, specifically. 
	Belanger teaches using a polyurea resin material (column 7 lines 21-26).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the baseball bat construction of Fritzke with the feature of using a elastomeric polyurea as taught by the baseball bat construction of Belanger for the purpose of using any one of a variety of known resin materials as taught by Belanger (column 5 lines 46 - column 7 line 26), allowing the device to be made with one of several versatile and inexpensive known resin materials, making the device easy to manufacture, reliable, and more attractive to the users. 
	Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended purpose is an obvious matter of design choice, and not a patentable advance. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since Fritzke teaches 

In Reference to Claim 16
Fritzke teaches all of claim 15 as discussed above. 
	Fritzke further teaches (Claim 16) where the second layer includes [one of a variety of materials] (column 6 lines 49-59).
	Fritzke fails to teach a polyurea resin, specifically. 
	Belanger teaches using a polyurea resin material (column 7 lines 21-26).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the baseball bat construction of Fritzke with the feature of using a elastomeric polyurea as taught by the baseball bat construction of Belanger for the purpose of using any one of a variety of known resin materials as taught by Belanger (column 5 lines 46 - column 7 line 26), allowing the device to be made with one of several versatile and inexpensive known resin materials, making the device easy to manufacture, reliable, and more attractive to the users. 
	Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended purpose is an obvious matter of design choice, and not a patentable advance. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since Fritzke teaches using a wide variety of suitable materials and resins, merely claiming a particular known resin material is an obvious matter of engineering design choice, and not a patentable distinction. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/19/2020, with respect to the drawing objections and 112 rejections have been fully considered and are persuasive.  The previous drawing objections and 112 rejections have been withdrawn. 
Applicant's remaining arguments filed 11/19/2020 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the previous 102 rejections using the Epling reference are noted but are moot in view of the new grounds of rejection using the Fritzke reference. See action above for further details. 
Applicant’s argument regarding Belanger, as it may apply to the new reference of Fritzke, is not persuasive. The examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant appears to be arguing a bodily incorporation of the structure of Belanger with the structure of Epling [Fritzke], but this is not the test for obviousness. Belanger was merely used to teach a particular type of material that is used in bat construction. None of the other specific bat constructions of Belanger were used, and are not relevant to the rejection. See action above for further details. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711